        Case 2:18-cv-00284-CMR Document 192 Filed 10/18/19 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          Case No: 16-MD-2724
PRICING ANTITRUST LITIGATION                            MDL No. 2724

                                                        Individual Case No. 18-CV-284
THIS DOCUMENT RELATES TO:
                                                        HON. CYNTHIA M. RUFE
The Kroger Co. et al. v. Actavis Holdco U.S.,
Inc. et al,



               KROGER PLAINTIFFS’ REPLY MEMORANDUM IN
          FURTHER SUPPORT OF THEIR MOTION FOR LEAVE TO AMEND

       Defendants’ opposition to the Kroger Plaintiffs’ Motion to Amend (“Motion”) is facially

without merit. As the Kroger Plaintiffs noted in our Motion, the proposed amendment is merely

and only a belt and suspenders measure that conforms certain Counts in the Kroger Complaint

with those alleged by the States in their Heritage-Related Complaint. We have done this so that,

depending upon the Court’s decision regarding the Special Master’s proposed Case Management

Order (“CMO”) and any subsequent ruling on bellwether trial(s), the Kroger Plaintiffs’ claims are

aligned with the State AG’s initial Heritage-Related Complaint, see State of Connecticut et al. v.

Aurobindo Pharma USA, Inc., No. 17-cv-03768-CMR (E.D. Pa.), and conform with the milestones

in the Special Master’s recommended CMO, which proposes bellwether trial(s) with respect to

claims or cases filed as of September 1, 2019. Before filing the motion, the State AGs authorized

us to inform the Court that they have agreed for the Kroger DAPs to participate with the State AGs

in a bellwether trial of the Heritage-Related claims.

       The proposed amendment is not substantive and does not assert any new claims; as

explained previously, the proposed amendment would assert more narrow versions of the

overarching conspiracy claim already included in the Kroger Plaintiffs’ operative Complaint.
        Case 2:18-cv-00284-CMR Document 192 Filed 10/18/19 Page 2 of 7




Moreover, the proposed amendment asserts claims that mirror the ones already asserted by the

State AGs and already upheld by the Court under Rule 12. For this reason, the Kroger Plaintiffs

had hoped that the proposed amendment would not be controversial.

       Defendants do not dispute the procedural nature of the Kroger Plaintiffs’ Motion, but

oppose it anyway in order to reargue their fully-briefed and argued opposition to the Special

Master’s proposed CMO and to prior Court discovery rulings.

       Defendants raise two primary arguments in opposition to the Kroger Plaintiffs’ Motion.

First, they argue – without addressing the Court’s recent ruling upholding the sufficiency of the

State AGs’ claims to which the Kroger Plaintiffs’ proposed amendments would conform – that the

proposed amendment is futile. On this record, we respectfully submit that this argument is facially

without merit. Second, Defendants argue that they would be substantially prejudiced by the

proposed amendment. Once again, on this record, and with a proposed amendment that aligns

with claims the legal sufficiency of which the Court has already sustained, this argument seems

facially without merit as well. Moreover, Defendants make this argument without even attempting

to meet their burden required under Rule 15(a) to demonstrate any prejudice (let alone prejudice

that would substantial).

1.     The Proposed Amendment Is Not Futile

       Defendants’ argue that “the Proposed SAC seeks to significantly expand the scope of

potential liability for many of the Kroger Defendants on the Kroger DAPs’ individual drug-specific

conspiracy claims by naming additional defendants directly in various individual drug-specific

conspiracy counts without alleging any facts to support those new claims.”            Defendants’

Opposition, ECF No. 191 in Case No. 18-cv-284-CMR, at 1. (“Opposition”).

       This argument is without merit and ignores the law of the case.




                                                2
         Case 2:18-cv-00284-CMR Document 192 Filed 10/18/19 Page 3 of 7




       As this Court ruled on August 15, 2019, the Kroger Plaintiffs’ overarching conspiracy

claim – which includes all Defendants in the MDL and more than 30 drugs – is legally plausible

under Twombly. In re Generic Pharm. Pricing Antitrust Litig., No. 16-MD-2724, 2019 WL

3842901, at *11 (E.D. Pa. Aug. 15, 2019) (“Plaintiffs make plausible claims that the alleged

individual drug conspiracies were connected by common goals, methods, or actors so as to form a

broader overarching conspiracy.”). Defendants offer no explanation as to why additional facts are

necessary to sustain the more narrow claims included in the proposed amendment, when the

broader conspiracy in Kroger Plaintiffs’ Complaint survives Rule 12 as pled. Defendants also fail

to explain why the proposed amendments fail, when the Court has already sustained the sufficiency

of the State AG claims to which the proposed amendments conform. Accordingly, in the light of

the Court’s ruling on the plausibility of the overarching conspiracy claims, Defendants’ futility

objection is, respectfully, baseless.

2.     Defendants Fail to Meet Their Burden to Establish “Substantial Prejudice”

       It is well established that Rule 15(a) allows for the liberal amendment of pleadings, and

that “the burden is generally on the non-moving party to demonstrate why leave to amend should

not be granted.” Heraeus Med. GmbH v. Esschem, Inc., 321 F.R.D. 215, 217 (E.D. Pa. 2017)

(holding that undue prejudice would result from amendment one month prior to the close of

discovery because adding the new party would “significantly delay[] resolution of a case that has

been pending for several years and required discovery in both the United States and Germany,

discovery which would have to be repeated to some degree if Biomet were added as a party”).

       Defendants do not meet their burden here, given that the Kroger Plaintiffs’ current

overarching conspiracy claim is inclusive of the individual-drug conspiracies that the Kroger

Plaintiffs seek to amend. In other words, the Kroger Plaintiffs already allege that all Defendants




                                                3
         Case 2:18-cv-00284-CMR Document 192 Filed 10/18/19 Page 4 of 7




participated in a conspiracy to fix prices of numerous drugs that they did not manufacture,

including each of the individual drugs that are the subject of the proposed amendment. Thus, the

currently operative Complaint already alleges, for example, that Dr. Reddy’s, Heritage, Actavis,

Apotex, Aurobindo, Citron, Glenmark, Lannett, Mayne, Mylan, Par, Sandoz,, Sun, Teva, and

Zydus conspired to fix prices of Zoledronic Acid, even though these Defendants did not

manufacture that drug.

        Because all Defendants are already subject to liability for fixing prices of the drugs

included in the proposed amendment, no one can argue that they would have done anything

differently if we had asserted the proposed amendment earlier. Defendants therefore cannot meet

their burden to demonstrate substantial prejudice. See Smith v. Genesis Ventures I, LLC, No. 06-

1473-CMR, 2006 WL 3592330, at *2 (E.D. Pa. Dec. 8, 2006) (“Without more precise proffers of

prejudice from the Defendants, the Court finds that generalized inconvenience and cost is not alone

enough to justify denying the motion to amend, which Rule 15(a) contemplates should be freely

allowed.”).

        Indeed, given that document production in this MDL is still in its early stages, even if

Defendants would have defended the case differently, they have ample opportunity to undertake

those additional steps going forward. And because Rule 15 is primarily concerned with decisions

on the merits, amendments are proper even when some discovery would need to be repeated or

some delay would result from the new allegations – neither of which is the situation presented here

anyway. See Genesis Ventures, 2006 WL 3592330, at *2 (granting leave to amend despite the

likelihood “that adding these four additional parties will add to the lengthiness and cost of the

litigation”).




                                                4
         Case 2:18-cv-00284-CMR Document 192 Filed 10/18/19 Page 5 of 7




        Finally, Defendants argue that the amendment should be denied because the Kroger

Plaintiffs’ theory of liability “potentially subject[s] those [newly added] Defendants to direct

liability for those individual drug conspiracies even if an overarching conspiracy is ultimately

rejected by the Court or the trier of fact.” This argument puts the cart before the horse. The

possibility that a trier of fact might reject the plaintiffs’ theory of liability at a later stage in the

proceedings – a possibility that exists in every civil action ever filed – does not provide a basis to

preclude an amendment under Rule 15(a). See, e.g., Genesis Ventures, 2006 WL 3592330, at *2

(granting leave to amend to assert new theories of liability and noting that generalized

inconvenience does not provide a basis to deny an amendment under Rule 15’s liberal standard).

3.      Defendants Do Not Demonstrate Substantial Prejudice From the Allegations
        Related to the New Safeway Assignment

        As noted in the Motion, the proposed amendment also puts Defendants on notice of a new

assignment of claims from Cardinal to Safeway (an Albertsons’ subsidiary expressly referenced

in the initial Complaint). This assignment – which allows Albertsons to assert claims based on

direct purchases of generic drugs by Cardinal that were then resold to Safeway – did not exist

when Albertsons filed its claim in January 2018.

        Defendants do not argue that they are unduly prejudiced by the new assignment, nor could

they. After all, as noted earlier, fact discovery in this MDL is in its early stages.

        In this case, although Defendants note that Cardinal is a “non-party,” as one of the largest

wholesalers in the country, it is a member of the putative direct purchaser class, and Defendants

are certainly on notice of the existence of Cardinal’s claims. Accordingly, because no discovery

will need to be repeated, and because Defendants cannot credibly argue that they were unaware

that they could face liability for Cardinal’s direct purchases that were then resold to Safeway, they

cannot meet their burden in demonstrating substantial prejudice from this proposed amendment.



                                                   5
        Case 2:18-cv-00284-CMR Document 192 Filed 10/18/19 Page 6 of 7




4.     The Proposed Amendment is Neither Untimely Nor Late

       Defendants argue at the end of their brief that the proposed amendment is both untimely –

based on Pretrial Order 61 – and also premature (because no bellwether trial has been selected).

       First, PTO 61 – which the Court entered for the purpose of allowing all parties to amend

without seeking leave of Court under Rule 15 – expressly contemplated that there could be

additional amendments in this MDL and noted that such amendments need comply with “the

Federal Rules of Civil Procedure or Court Order.” ECF No. 775. Because Defendants cannot

demonstrate that the proposed amendment fails under Rule 15(a), PTO 61 does not bar the

proposed amendment either.

       Second, the proposed amendment is not premature. (There is obvious irony in the fact that

Defendants even raise this argument, given their timeliness objections asserted elsewhere in the

Opposition). As the Defendants correctly acknowledge, “Special Master Marion’s Report and

Recommendation merely proposes a process to select such a trial (or trials) in the future.”

Opposition at 11. Special Master Marion’s Report also recommended that its deadlines should

only apply to claims on file prior to September 1, 2019. We have been forthcoming from the start

in explaining that our Motion is intended to protect the Kroger Plaintiffs’ ability to conform with

the milestones in the Special Master’s proposed CMO were it to become the Order of this Court.

By allowing the proposed amendment, which was filed on August 30, 2019, it will allow the

Kroger Plaintiffs and the States to jointly advocate for the consideration of the inclusion of the

Heritage-Related Claims in any bellwether trial(s) under the deadlines in the proposed R&R.




                                                6
           Case 2:18-cv-00284-CMR Document 192 Filed 10/18/19 Page 7 of 7




Dated: October 18, 2019                      Respectfully submitted,



                                             By:
                                                    W
                                                   Richard Alan Arnold, Esquire
                                                   William J. Blechman, Esquire
                                                   Scott E. Perwin, Esquire
                                                   Anna T. Neill, Esquire
                                                   Samuel J. Randall, Esquire
                                                   Brandon S. Floch, Esquire
                                                   Joshua B. Gray, Esquire
                                                   KENNY NACHWALTER, P.A.
                                                   1441 Brickell Avenue
                                                   Suite 1100
                                                   Miami, Florida 33131
                                                   Tel: (305) 373-1000
                                                   Fax: (305) 372-1861
                                                   E-mail: rarnold@knpa.com
                                                            wblechman@knpa.com
                                                            sperwin@knpa.com
                                                            aneill@knpa.com
                                                            srandall@knpa.com
                                                            bfloch@knpa.com
                                                            jgray@knpa.com

                                                   Counsel for the Kroger Plaintiffs




609006.1




                                         7
